Citation Nr: 0925226	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the overpayment of disability compensation 
benefits for arthritis of the lumbar spine in the amount of 
$524.00 was validly created.

2.  Entitlement to waiver of recovery of overpayment of 
disability compensation benefits for arthritis of the lumbar 
spine in the amount of $524.00.


(The claim for an initial rating in excess of 60 percent for 
deep vein thrombosis (DVT) of the right leg is addressed in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 
1972 and from April 1978 to June 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 overpayment notice 
from the Department of Veterans Affairs (VA) Debt Management 
Center in St. Paul, Minnesota, which notified the Veteran 
that he had been overpaid VA benefits in the amount of 
$524.00.  The Veteran perfected his appeal with respect to 
the validity of the debt.

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of waiver of the debt can 
be considered.  See VAOGCPREC 6-98.  Under 38 U.S.C.A. § 
7104(c) (West 2002), the Board is bound by the precedent 
opinions that are issued by the Office of the VA General 
Counsel.  In this decision, the Board is addressing only the 
issue of whether the overpayment was properly created.

The Veteran also requested in the alternative that, should 
the debt be deemed validly created, a waiver be granted.  A 
Decision on Waiver of Indebtedness was issued in November 
2005, which denied the request for waiver of the $524.00 in 
overpayment.  The Veteran submitted a notice of disagreement 
(NOD) with respect to the denial of the waiver in December 
2005; however, a statement of the case (SOC) was not issued 
on the issue of waiver of the overpayment.  

A May 2006 SOC addressed only the issue of validity of the 
debt, but did not address the issue of waiver of the debt.  
Although the May 2006 SOC used some language pertaining to 
waiver, the legal authority and the reasons and bases reflect 
that the May 2006 SOC addressed only the issue of validity of 
the debt, and not waiver; therefore, the Board must remand 
the issue of waiver of recovery of overpayment of disability 
compensation benefits for arthritis of the lumbar spine in 
the calculated amount of $524.00, pending the issuance of an 
SOC to the Veteran and receipt of his timely appeal in 
response thereto.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The Veteran had previously disputed a May 2003 Administrative 
Decision, which found that the 10 percent disability 
compensation for arthritis of the lumbar spine should be 
included in the withholding to recoup the Tort claim 
settlement of April 21, 1997.  (Note: the Administrative 
Decision determined that arthritis of the lumbar spine should 
have been awarded under the provisions of 38 U.S.C.A. 
§ 1151).  A SOC was issued in February 2005; however, the 
Veteran did not perfect an appeal of the matter, and that 
decision has become final.  38 C.F.R. § 20.302(b) (2008).

The Board notes that there were claims pending for the 
following: entitlement to service connection for 
diverticulosis or a gastric disorder status post colostomy; 
entitlement to individual unemployability; and entitlement to 
an initial rating in excess of 10 percent for arthritis of 
the lumbar spine.  See Rating Decisions dated in August 1995, 
July 1997, and January 2000.  During the pendency of the 
appeal, in a January 2003 Decision Review Officer decision, 
individual unemployability was granted.  In response to the 
October 2004 Informal Conference, the Veteran indicated that 
he was no longer appealing the claims with respect to the 10 
percent rating for arthritis of the lumbar spine or service 
connection for diverticulosis or a gastric disorder.  See 
representative statement dated in December 2004.  As such, 
the matters are no longer in appellate status.  

The request for waiver of the overpayment of disability 
compensation benefits for arthritis of the lumbar spine in 
the calculated amount of $524.00 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a tort claim against VA by claiming 
negligence on the part of Spokane VA Medical Center personnel 
in March 1993 for failure to use prophylactic measures to 
prevent the development of DVT of the right leg.  This claim 
was settled for $900,000.   

2.  In a July 1997 rating decision, service connection for 
lumbar spine arthritis was granted based on aggravation by 
the Veteran's right leg DVT.  The lumbar spine arthritis was 
evaluated at zero percent disabling effective March 1997.   

3.  In a January 2000 rating decision, compensation for 
arthritis of the lumbar spine was increased to 10 percent 
disabling retroactive to the original grant of service 
connection of March 7, 1997.
 
4.  A May 2003 Administrative Decision determined that the 
lumbar spine disability was in fact a 38 U.S.C.A. § 1151 
disability for which compensation was required to be withheld 
until an amount equal to the $900,000 tort award was 
recouped.  The Veteran did not perfect an appeal of this 
decision, and it became final.   

5.  In August 2003, the RO in Seattle, Washington, informed 
the Veteran that they proposed to reduce his monthly rate of 
compensation for arthritis of the lumbar spine from $104.00 
to $0.00, effective September 1, 2003.  

6.  The August 2003 letter notified the Veteran that he had 
60 days to respond or the reduction would take effect the 
first day of the third month following the date of this 
notice.  

7.  The Veteran did not respond within the 60 day time frame.  

8.  An audit sent to the Veteran in November 2004 showed that 
$104.00, was paid from September 1, 2003, to November 30, 
2003, and $106.00, was paid from December 1, 2003, to January 
31, 2004.  This totalled $524.00.

9.  Set off of benefits received for arthritis of the lumbar 
spine under 38 U.S.C.A. § 1151(a) against the Administrative 
Settlement of the Tort claim in the amount of $900,000 is 
prescribed by law under 38 U.S.C.A. § 1151(b) and 38 C.F.R. 
§ 3.362.

10.  The charged indebtedness in the amount of $524.00 was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of disability compensation 
benefits for arthritis of the lumbar spine in the calculated 
amount of $524.00 is valid.  38 U.S.C.A. 
§§ 1151, 5112(b) (West 2002); 38 C.F.R. §§ 3.103, 3.362, 
3.500, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the Veteran has had a fair opportunity 
to present argument and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103.  In August 2003, the RO in Seattle, Washington, 
informed the Veteran that they proposed to reduce his monthly 
rate of compensation from $104.00 to $0.00, effective 
September 1, 2003.  The Veteran was provided his Notice of 
Rights.  He was further notified that he had 60 days to 
respond or the reduction would take effect the first day of 
the third month following the date of this notice.  The 
Veteran did not respond within the 60 day time frame.  In 
February 2004, he was notified of the overpayment in the 
amount of $524.00.  Thereafter, in March 2004, the Veteran 
filed a NOD questioning the validity of the debt.  In April 
2004, the Debt Management Center acknowledged the Veteran's 
letter disputing the validity of the debt.  An audit was 
attached.  The Debt Management Center found that the debt was 
properly established and the amount of $524.00, was correct.  
A SOC was issued in May 2006.  The Veteran perfected his 
appeal in June 2006.

Taken together, these informed him of the criteria to be 
applied in determining whether the debt was validly created; 
therefore, the Board finds that VA has informed the Veteran 
of the evidence needed to substantiate his claim.

II.  Procedural History Regarding Creation of the Debt

In an August 1995 rating decision, the Veteran was awarded 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right leg DVT.  A 30 percent rating was assigned.  
Thereafter, in a July 1997 rating decision, the Veteran was 
awarded service connection for lumbar spine arthritis based 
on aggravation of the disability by the Veteran's right leg 
DVT.  The condition was evaluated at zero percent disabling 
effective March 7, 1997.  (Note: the compensation for the 
lumbar spine was increased to 10 percent disabling in a 
January 2000 rating decision).

The Veteran filed a tort claim against VA by claiming 
negligence on the part of Spokane VA Medical Center personnel 
in March 1993.  The claim alleged that failure to use 
prophylactic measures to prevent the development of DVT of 
the right leg constituted negligent medical care.  This claim 
was settled for $900,000.  The RO was notified of the 
Administrative Settlement of the Tort Claim in August 1997.  

In August 1997, the Veteran was notified that his monthly 
benefits for right leg DVT would be withheld as of April 1, 
1997, in order to recoup the amount of the Tort Claim 
settlement.  He was further notified that he would continue 
to receive monies for additional service-connected 
disabilities.  The reduction did not actually become 
effective until May 1, 2000.  

In a May 2003 Administrative Decision, it was determined that 
the error to withhold compensation benefits, effective May 1, 
2000, versus May 1, 1997, represented an administrative error 
by VA.  As a result, the overpayment of approximately $14, 
438.00, was not going to be recouped from the Veteran.  
However, all future compensation associated with the 
Veteran's 38 U.S.C.A. § 1151 conditions were going to be 
withheld until an amount equal to the $900,000, tort award 
was recouped.

In a separate Administrative Decision also issued in May 
2003, it was determined that authorization to pay 
compensation benefits for arthritis of the lumbar spine at 
the 10 percent rate was an error because the lumbar spine 
disability was in fact a 38 U.S.C.A. § 1151 condition; 
therefore, compensation for lumbar spine disability was 
required to be withheld until an amount equal to the $900,000 
tort award was recouped.  The Administrative Decision further 
found that the Veteran was not at fault in creation of the 
overpayment, the overpayment of approximately $3,758.00 was 
not going to be recouped.  The RO concluded that the rating 
decision diagnostic code sheet of January 2003 clarified that 
lumbar spine arthritis was associated with right leg DVT 
under the provisions of 38 U.S.C.A. § 1151.  All compensable 
disabilities on rating decisions dated in August 1995 and 
July 1997 were the result of the Veteran's 38 U.S.C.A. § 1151 
disabilities and, as such, the full amount of compensation 
should have been offset. 

In August 2003, the RO in Seattle, Washington, informed the 
Veteran that they proposed to reduce his monthly rate of 
compensation for arthritis of the lumbar spine from $104.00 
to $0.00, effective September 1, 2003.  He was further 
notified that he had 60 days to respond or the reduction 
would take effect the first day of the third month following 
the date of this notice.  The Veteran did not respond within 
the specified time frame.  In February 2004, he was notified 
of the overpayment in the amount of $524.00.  Thereafter, in 
March 2004, the Veteran filed a NOD questioning the validity 
of the debt.  

In April 2004, the Debt Management Center acknowledged the 
Veteran's letter disputing the validity of the debt.  An 
audit was attached, which showed the $104.00 was paid from 
September 1, 2003, to November 30, 2003, and $106.00, was 
paid from December 1, 2003, to January 31, 2004.  The Debt 
Management Center found that the debt was properly 
established and the amount of $524.00, was correct.  A SOC 
was issued in May 2006.  In June 2006, the Veteran perfected 
his appeal on the issue of validity of creation of the debt.

II.  Analysis of Validity of Creation of the Debt

The Veteran has challenged the creation of the debt in the 
amount of $524.00.  The Veteran contends that the disability 
compensation benefits paid at the rate of 10 percent for 
arthritis of the lumbar spine should not have been considered 
a 38 U.S.C.A. § 1151 disability and, thus, not subject to the 
recoupment for the $900,000 tort claim settlement.  He 
further contends that payment of the $524.00 was VA error as 
it was included in the decision not to recoup the overpayment 
of approximately $3,758.00 for disability payments paid prior 
to re-characterizing the disability as an 38 U.S.C.A. § 1151 
disability.  See Administrative Decision dated in May 2003.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the Veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the Veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the Veteran's 
actions nor his or her failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).  

The effective date of discontinuance of compensation by 
reason of change in law or administrative issue, change in 
interpretation of a law or administrative issue, or for 
compensation purposes, a change in service-connected or 
status shall be the last day of the month following sixty 
days from the date of notice to the payee of the reduction or 
discontinuance.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.501. 

The Veteran had previously disputed the May 2003 
Administrative Decision, which found that the 10 percent 
disability compensation for arthritis of the lumbar spine 
should be included in the withholding to recoup the Tort 
claim settlement of April 21, 1997.  A SOC was issued in 
February 2005; however, the Veteran did not perfect an appeal 
of the matter, and the decision has become final.  38 C.F.R. 
§ 20.302(b).  As result, the question of the propriety of the 
recoupment of the 10 percent for arthritis of the lumbar 
spine awarded under the provisions of 38 U.S.C.A. § 1151 has 
been resolved, and is not before the Board. 

Because the Veteran entered into an Administrative Settlement 
of a Tort claim under 38 U.S.C.A. § 2677 of title 28 against 
the United States as a result of civil action brought 
pursuant to section 1346(b) of title 28, no benefits by 
reason of the Veteran's qualifying additional disability, in 
this case arthritis of the lumbar spine, received pursuant to 
38 U.S.C.A. § 1151(a) shall be paid to him for any month 
beginning after the date such judgement, settlement, or 
compromise becomes final until the aggregate amount of 
benefits which would be paid but for this subsection equals 
the total amount included in such judgment, settlement, or 
compromise.  38 U.S.C.A. § 1151(b).  Therefore, the Veteran 
is not entitled to receive disability compensation benefits 
for arthritis of the lumbar spine until the $900,000 tort 
claim settlement has been recouped. 

The Board acknowledges that, up until the May 2003 
Administrative Decision, which determined that authorization 
to pay compensation benefits for arthritis of the lumbar 
spine at the 10 percent rate was an error, the Veteran was 
paid approximately $3,758.00.  The Veteran was found not be 
at fault in creation of that overpayment and, thus, 
recoupment was not going to be undertaken.  The decision 
further notified that all compensable disabilities on rating 
decisions dated in August 1995 and July 1997, which included 
arthritis of the lumbar spine, were the result of the 
Veteran's 38 U.S.C.A. § 1151 right DVT condition and, thus, 
the full amount of compensation should have been offset.  
Though the Veteran maintains that the "slate was wiped 
clean," and the $524.00 was included in this decision, the 
overpayment had not been created at this juncture.  See VA 
Form 9 received in June 2006.  

Despite not having been determined to be at fault in creation 
of the debt of $3,758.00 as of August 2003, the Veteran was 
put on notice that compensation for 38 U.S.C.A. § 1151 
conditions, to include the arthritis of the lumbar spine, 
were going to be subject to the recoupment.  See 
Administrative Decision dated in May 2003.  Specifically, the 
August 2003 notice letter informed the Veteran that they 
proposed to reduce his monthly rate of compensation for 
arthritis of the lumbar spine from $104.00 to $0.00, 
effective September 1, 2003.  He was given 60 days to respond 
or the reduction would take effect the first day of the third 
month following the date of this notice or November 1, 2003.  
The Veteran did not respond within the 60 day time frame.  

While final action of discontinuance of disability 
compensation for arthritis of the lumbar spine was not taken 
until January 31, 2004, the Veteran continued to accept 
payments between September 2003 and January 2004.  An audit 
sent to the Veteran in November 2004 showed that $104.00 was 
paid from September 1, 2003 to November 30, 2003 and $106.00 
was paid from December 1, 2003 to January 31, 2004.  This 
totaled $524.00, the amount in question.  

An overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled.  38 C.F.R. § 
1.962.  The Veteran does not dispute that he received the 
payments delineated above.  Based on these facts, the Board 
finds that debt in the calculated amount of $524.00 was 
validly created.  In finding that the debt at issue in this 
case was properly created, the Board is not intimating any 
opinion as to the fault or responsibility for the creation of 
the debt, as that question goes to the issue of entitlement 
to waiver of recovery of the overpayment, which is not before 
the Board.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).

In summary, the Board finds that the overpayment of 
disability compensation benefits for arthritis of the lumbar 
spine in the calculated amount of $524.00 was properly 
created, and the debt resulting therefrom is valid.


ORDER

The overpayment of disability compensation benefits for 
arthritis of the lumbar spine in the calculated amount of 
$524.00 having been validly created, the appeal is denied. 


REMAND

As noted in the Introduction, a Decision on Waiver of 
Indebtedness was issued in November 2005 that denied waiver 
of overpayment in the calculated amount of $524.00.  The 
Veteran filed a timely NOD in December 2005 that, in addition 
to challenging the validity of the creation of the debt, also 
disagreed with denial of waiver of the debt.  See 38 C.F.R. 
§ 20.302(a).  Because there has been an initial RO 
adjudication of the claim of waiver, and a NOD as to the 
denial of waiver, a SOC should be issued on the issue of 
waiver of the indebtedness in the amount of $524.  The lack 
of a SOC with respect to the issue of waiver of indebtedness 
is a procedural defect requiring remand.  See 38 U.S.C.A. § 
7105 (West 20020; 
38 C.F.R. § 20.200 (2008); see also Manlincon v. West, 12 
Vet. App. 238 (1999). 

In light of the foregoing, the issue of waiver of recovery of 
overpayment of disability compensation benefits for arthritis 
of the lumbar spine in the calculated amount of $524.00 is 
hereby REMANDED to the RO for the following actions:

The AMC/RO must provide the Veteran an 
SOC with respect to the issue of waiver 
of overpayment in the calculated amount 
of $524.00, for disability compensation 
benefits paid between September 1, 2003 
and January 31, 2004.  The Veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2008).  

If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If a substantive appeal is 
filed the claim, subject to current 
appellate procedures, the issue of waiver 
of overpayment in the calculated amount 
of $524.00 should be returned to the 
Board for further appellate 
consideration, if appropriate.

The purpose of this remand is to provide due process.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


